Citation Nr: 0809124	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  00-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to a rating in excess of 30 percent for 
bronchitis with a history of bronchiectasis.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The veteran served from January 1957 to January 1959.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a July 2007 remand decision, the Board instructed the RO 
to schedule the veteran for a VA examination to determine the 
severity of his service-connected bronchitis with a history 
of bronchiectasis.  The Board further instructed the RO to 
notify the veteran of the consequences of any failure to 
report for examination as provided by 38 C.F.R. §§ 3.158 and 
3.655.

By letter dated August 2007, the RO notified the veteran that 
he was required to report for a VA examination.  However, 
this letter was misleading at best in that it did not 
accurately notify the veteran of the consequences of a 
failure to report in connection with his claim for increase; 
rather the letter addressed the consequence associated with 
original compensation claims.  Further compounding the error, 
a September 2007 Supplemental Statement of the Case was 
issued, wherein it was noted under adjudicative actions that 
"Claim considered based upon the evidence of record."  This 
statements seems to imply that the AOJ did not comply with 
38 C.F.R. § 3.655.  Furthermore, the statement is prejudicial 
to the veteran.  When the issue is other than an original 
compensation claim, if there is a failure to report, the 
claim shall be denied.  38 C.F.R. § 3.655.

It is recommended that the AOJ review the actual language of 
38 C.F.R. § 3.655.

Therefore, the case is remanded for the following:

1.  The RO shall send the veteran a new 
letter that correctly informs him of the 
consequence of a failure to report for a 
scheduled VA examination in accordance 
with 38 C.F.R. § 3.655.  The veteran 
shall be invited to submit a reason for 
his failure to report for his September 
2007 VA examination.

2.  Thereafter, if the veteran alleges 
having good cause for his failure to 
report for the scheduled VA examination, 
the RO should adjudicate this matter.  If 
good cause is not shown, the RO shall 
comply with 38 C.F.R. § 3.655 
(specifically, the RO shall inform the 
veteran that because he failed to report, 
the claim is denied).

3.  After the above actions are taken, 
the RO should issue a Supplemental 
Statement of the Case that accurately 
reflects compliance with 38 C.F.R. § 
3.655. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



